Title: To Thomas Jefferson from Paul Brown, 22 June 1807
From: Brown, Paul
To: Jefferson, Thomas


                        
                            Paxton Massachusetts. June 22. 1807.
                        
                        Being in very straitened & frequently distressing Circumstances after having been denied & evaded by more
                            immediate, a Man betakes to implore the Commisseration of one, tho’ in a public Station, celebrated for his munificence,
                            & judicious Beneficence in public transactions, even for a private Benefit in a peculiar Sort of Exigence.
                        I request you to cause to be transmitted, as far as may be after receiving this, 250 or 300 Dollars in a
                            single light Bank-Bill if conveniently impetrable, enclosed in a Letter directed by the mail, to me the Subscriber at
                            Paxton Massachusetts, to be left at Rutland Post office.
                        I have no Accomplices to pervert any such Fortune; no
                            Friends, no Neighbours; tost by the bleek Blast of Poverty, which Chance spouted, with sundering Sweep to the sympathetic
                            Bands of thousands; Chance, that governs the posessive Lots of mortal men even in a Land of Equality, Liberty, & Justice.
                        If you be a Patron of useful Science, or benevolent Purposes, fail not to transmit this for comparitively
                            trifling Benediction.—One trembling on the verge of a long laborious Life, hurrying out the glimmering taper, by toils &
                            Cares to which he is unequal, necessitated; separated by the slightest Partition from public maintenance, is rare &
                            obscure to observe in this Country (with gratitude to our Patriots be it observed) yet there are some.   Rare indeed tho’
                            they be, there are some, both young & old, of this Situation of Distressful embarassment in Drudgery, to be met with, in
                            this comparitively happy Country.
                        Pinioned on, as it were the Point, between the state of a Pauper & that of Autocrasy, beset on one hand by
                            Sickleness & Destitution, & on the other by the most disagreeable of all Dependences, a Dependence on the Poor, in
                            Some measure; incapable of many Services, & out of the Access of others; it is with the greatest Reluctence I proceed to
                            this recourse to one in your Station.
                        The Father of his Country, the Cherisher of national Liberty, the mild Pilott of a Nation of Freemen in
                            perilous Compasses, will extend even into Obscurity the fostering hand of Benignity over the Stifle’d Seeds of usefulness;
                            & will encourage the Arts & Sciences, but beyond all others, humanity.
                        Thou Shalt dry up the tears of trample’d Despondency struggling with virtuous Speculations, & cause the
                            shrunk Fingers of those who languish in Indigence to commove the grateful Cymbals of thy honour.—
                        “The Desire of a Man is his kindness; & a poor man is better than a Liar.”
                        He that shall magnanimously exert himself for the happification of his Country in those several public
                            Benefits & general Institutions where millions come to feel Advantages of which they are not sensible of the Rise &
                            seldom contemplate, & turning, when others are wanting, looking likewise into the private Conditions of several
                            Individuals of peculiar Exigences, Gratuitously reach the comfortable hand of Charity to their Wants, & honest
                            requirements of reasonable & virtuous projections of an active-born Being, (as well abroad as in his Vicinnage) or
                            provide means for their Instatement, fostering the rising Pathos of the philanthropic Breast where it ranges its Objects
                            in the several species of Utility; shall have more real Friends, more sincere Plaudits effusive of the grateful (insuperably
                            so) hearts of such as coincide in the general traits of Humanity, than all the scepter’d Puppets of this World.
                        Be assured, you cannot find a more necessitous Situation, where this so easy, & comparitively immoment
                            Benefaction, (on your Part), will go further in useful Appropriations of so valuable, & at the same time sensible
                            Effects, as in this. 
                  I am with Reverence, your most obedient humble Servant
                        
                            Paul Brown
                            
                        
                    